UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1880


ROSARIO A. FIORANI, JR., a/k/a Ross A. Fiorani, Jr.,

                    Plaintiff - Appellant,

             v.

CAPITAL ONE FINANCIAL CORPORATION; CAPITAL ONE AUTO
FINANCE, INC., Corp. Ofc. Jane & John Does 1-25; LINDSAY AUTOMOTIVE
GROUP, d/b/a Lindsay CJD & Ram, a/k/a John Does X, Y, & Z; GREENWOOD
RECOVERY, INCORPORATED; LEESBURG AUTO IMPORT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell III, District Judge. (1:19-cv-02456-GLR)


Submitted: June 24, 2021                                          Decided: August 24, 2021


Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. Vanessa Destime, Edward Hutchinson Robbins,
Jr., MILES & STOCKBRIDGE PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rosario A. Fiorani, Jr., appeals the district court’s order dismissing his civil

complaint against Lindsay Automotive Group (“Lindsay”) for lack of subject matter

jurisdiction, dismissing the remaining defendants for lack of service, and denying his

motions to appoint counsel and for discovery. We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny Fiorani’s

request for sanctions, and dismiss the appeal for the reasons stated by the district court.

Fiorani v. Cap. One Fin. Corp., No. 1:19-cv-02456-GLR (D. Md. July 20, 2020). We also

deny Lindsay’s motion to strike a pleading filed by Fiorani. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2